01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-187-JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   FLOR ANA ANTONIO MENDEZ,             )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute and to Possess with Intent to Distribute

15 Controlled Substances; Possession of Methamphetamine and Heroin with Intent to Distribute

16 (three counts); Possession of Heroin with Intent to Distribute

17 Date of Detention Hearing:     October 9, 2019.

18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

20 that no condition or combination of conditions which defendant can meet will reasonably assure

21 the appearance of defendant as required and the safety of other persons and the community.

22 / / /



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02         1.      Defendant is reportedly a citizen of Mexico. She has resided in Washington State

03 since age 16.

04         2.      The United States alleges that her presence in this country is illegal. There is

05 an immigration detainer pending against her.

06         3.      Defendant and her counsel offer no opposition to entry of an order of detention.

07 However, if defense counsel can resolve the issue of the immigration detainer, defendant may

08 move to reopen the issue of detention.

09         4.      Defendant poses a risk of nonappearance due to status as a Mexican national and

10 lack of status in the United States, as well as family ties to Mexico. Defendant poses a risk of

11 danger due to the nature of the offense. There does not appear to be any condition or

12 combination of conditions that will reasonably assure the defendant’s appearance at future

13 Court hearings while addressing the danger to other persons or the community.

14 It is therefore ORDERED:

15      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

16         General for confinement in a correction facility separate, to the extent practicable, from

17         persons awaiting or serving sentences or being held in custody pending appeal;

18      2. Defendant shall be afforded reasonable opportunity for private consultation with

19         counsel;

20      3. On order of the United States or on request of an attorney for the Government, the person

21         in charge of the corrections facility in which defendant is confined shall deliver the

22         defendant to a United States Marshal for the purpose of an appearance in connection



     DETENTION ORDER
     PAGE -2
01        with a court proceeding; and

02     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

03        for the defendant, to the United States Marshal, and to the United State Pretrial Services

04        Officer.

05        DATED this 9th day of October, 2019.

06

07                                                      A
                                                        Mary Alice Theiler
08                                                      United States Magistrate Judge

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
